Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 35-64 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-13 and 28-29 of copending Application No. 16573404 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 12-13 and 28-29 of copending application anticipate all the limitations in the claims 35 and 53 of instant application except for a third region and one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region. Ko teaches a third region and one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Copending application 16573404 to achieve the predictable result of increasing the frequency range of the audio output for 
 
Copending Application 16573404
Instant Application 17114483
1. (Currently Amended) A display apparatus, comprising: a display panel configured to display an image; a front member on a front surface of the display panel; a driving circuit on a rear surface of the display panel and electrically connected to the display panel; a supporting frame configured to surround a side surface of the display panel and a side surface of the driving circuit; a first support disposed on a rear surface of the supporting frame and supported by the supporting frame, the first support covering the rear surface of the display panel; [[and]] a vibration generating module supported by the first support to vibrate the display panel, wherein the supporting frame is connected to a rear a through opening having a size that is greater than that of the display panel, the through opening being covered by the first support at a rear of the supporting frame, wherein the driving circuit comprises a printed circuit board facing the rear surface of the display panel, and wherein the driving circuit is configured to be accommodated in the through opening of the supporting frame.

12. (Original) The display apparatus of claim 10, wherein the vibration generating module comprises: a first sound generator in a first region of the first forming portion to vibrate a first region of the rear surface of the display panel; and a second sound generator in a second region of the first forming portion to vibrate a second region of the rear surface of the display panel.  



29. (Original) The display apparatus of claim 25, wherein the vibration generating module includes: a first sound generator in a first region of the first forming portion to vibrate a first region of the rear surface of the display panel; a second sound generator in a second region of the first forming portion to vibrate a second region of the rear surface of the display panel; a third sound generator configured to vibrate a third region of the rear surface of the display panel; and a fourth sound generator configured to vibrate a fourth 

13. (Original) The display apparatus of claim 10, wherein the vibration generating module comprises: a first sound generator in a first region of the first forming portion to vibrate a first region of the rear surface of the display panel; a second sound generator in a second region of the first forming portion to vibrate a second region of the rear surface of the display panel; DB1/ 123098446.3Attorney Docket No.: 002463-5298 Application No.: 16/573,404 Page 6 a third sound generator configured to vibrate a third region of the rear surface of the display panel; and a fourth sound generator configured to vibrate a fourth region of the rear surface of the display panel.




Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of Patent 11082762 in view of Ko  (Ko figure 2, damping pad 5 extends from left to right of the display device). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 11082762 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 11082762
Instant Application 17114483
1. A display apparatus, comprising: a display panel configured to display an image; a front member on a front surface of the display panel; a supporting member on a rear surface of the display panel; a supporting frame on a rear surface of the front member, the 

9. The display apparatus of claim 1, wherein the vibration generating module comprises: a first sound generator configured to vibrate a first region of the rear surface of the display panel; and a second sound generator configured to 



Claims 35-64 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 45 of copending Application No. 17359483 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 45 of copending application anticipate all the limitations in the claims 35 and 53 of instant application except for a third region and one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region. Ko teaches a third region and one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Copending application 17359483 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the copending claims in view of Ko and are also rejected under obviousness double patenting.
 
Copending Application 17359483
Instant Application 17114483


43. The display apparatus of claim 33, wherein the supporting member comprises: a first accommodating portion at a first region of the rear surface of the display panel; and a second accommodating portion at a second region of the rear surface of the display panel.

45. The display apparatus of claim 43, wherein the vibration generating module comprises: a first sound generator configured to vibrate the first region of the rear surface of the display panel; and a second sound generator configured to vibrate the second region of the rear surface of the display panel.



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 32 of Patent 10893346 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 32 of Patent 10893346 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 10893346 to achieve the predictable result of increasing the 
 
Patent 10893346
Instant Application 17114483
14. A display apparatus, comprising: a display panel configured to display an image, the display panel comprising a first region, a second region, and a third region; one or more sound generation devices in at least one of: the first region, the second region, and the third region, the one or more sound generation devices being on a rear surface of the display panel; a supporting member configured to support the display panel, the supporting member being attached on the rear surface of the display panel; a first partition between the rear surface of the display panel and the supporting member, the first partition surrounding a space in which the sound is generated by the one or more sound generation 

32. The display apparatus of claim 14, wherein: one of the one or more sound generation devices is in the first region; and another of the one or more sound generation devices is in the second region.




Claims 35-64 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16838655 in view of Ko (US 2009/0034758).  Although the conflicting  (Ko figure 2, damping pad 5 extends from left to right of the display device). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Copending application 16838655 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the copending claims in view of Ko and are also rejected under obviousness double patenting.
 
Copending Application 16838655
Instant Application 17114483
1. A display apparatus, comprising: a display panel configured to display an image and including a first region, a second region, a third region, a fourth region, and a fifth region; at least one first sound generating device and at least one fourth sound generating device in a left 


 (Ko figure 2, damping pad 5 extends from left to right of the display device). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Copending application 16804090 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the copending claims in view of Ko and are also rejected under obviousness double patenting.
 
Copending Application 16804090
Instant Application 17114483
29. A display apparatus, comprising: a plate including a first region, a second region, a third region, a fourth region, and a fifth region; a first sound generating 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6 and 21 of Patent 11032650 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 6 and 21 of Patent 11032650 anticipates all the limitations in the claims 35 and 53 of instant application except for  (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 11032650 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 11032650
Instant Application 17114483
1. A display apparatus, comprising: a display module including a display panel configured to display an image; and a sound generating module on a rear surface of the display panel, wherein the 

6. The display apparatus of claim 1, further comprising a second sound generating module on the rear surface of the display panel, the second sound generating module including a second vibration generating device.

13. A display apparatus, comprising: a display module including a display panel configured to display an image; and a sound generating module on a rear surface of the display panel, wherein the sound generating module comprises: a vibration generating device; a circuit board on a lower surface of the vibration generating device; a first adhesive member and a third adhesive member between the circuit board and the vibration generating device; a second adhesive member between the vibration generating device and the display panel; and a member between the first adhesive 

21. The display apparatus of claim 13, further comprising a second sound generating module on the rear surface of the display panel, the second sound generating module including a second vibration generating device.



Claims 35-64 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6 and 16 of  (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of copending application to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Copending application 17314001
Instant Application 17114483


6. The apparatus of claim 1, further comprising a second sound generating device on the rear surface of the vibration plate, the second sound generating device including a second vibration generating device.

11. An apparatus, comprising: a vibration plate; and a sound generating device on a rear surface of the vibration plate, wherein the sound generating device comprises: a vibration generating device having a piezoelectric material layer; a circuit board on a lower surface of the vibration generating device; a first adhesive member and a third adhesive member between the circuit board and the vibration generating device; a second adhesive member between the vibration generating device and the vibration plate; and a member between the first adhesive member and the third adhesive member, 

16. The apparatus of claim 11, further comprising a second sound generating device on the rear surface of the vibration plate, the second sound generating device including a second vibration generating device.



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of Patent 11138962 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not  (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 11138962 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 11138962
Instant Application 17114483
1. A display apparatus, comprising: a display module comprising a display panel configured to display an image; and 

7. A display apparatus, comprising: a display module comprising a display panel configured to display an image; a first sound generating device on a rear surface of the display panel, wherein the first sound generating device comprises: a first vibration generating device; and a second vibration generating device adjacent to the first vibration generating device, wherein the first vibration generating device is configured to vibrate a center region of the first sound generating device based on a signal applied to the first sound generating device, wherein the second vibration generating device is configured to vibrate a periphery of the display panel based on the applied signal, and wherein the first vibration generating device is surrounded by the second vibration generating 



Claims 35-64 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 and 28 of copending application 16688226 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 13 and 28of copending application 16688226 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping 
 
Copending application 16688226
Instant Application 17114483
1. (Currently Amended) A display apparatus, comprising: a display module having a display panel configured to display an image; a sound generating device on a rear surface of the display panel and including a first side and a second side perpendicular to the first side; and an adhesive member in a partial region of the sound generating device, the adhesive member having a size smaller than one of the first side and the 

13. The display apparatus of claim 1, further comprising: a second sound generating device on a rear surface of the display panel and including a first side and a second side perpendicular to the first side; and a second adhesive member between the display panel and the second sound generating device and including a first side and a second side perpendicular to the first side.



28. The display apparatus of claim 18, further comprising: a second sound generating device on a rear surface of the 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of Patent 11120713 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 13 of Patent 11120713 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in 
 
Patent 11120713
Instant Application 17114483
13. A display apparatus, comprising: a display panel configured to display an image, the display panel comprising: a first region; a second region; and a third region; a sound generating device in at least one of the first region, the second region, and the third region at a rear surface of the display panel; a supporting member on the rear surface of the display panel, the supporting member being spaced apart from the sound generating device; and a connection part between the sound generating device and the supporting member, the connection part not overlapping the sound generating 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 11064298 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of Patent 11064298 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of 11064298 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.

Patent 11064298
Instant Application 17114483
1. A display apparatus, comprising: a display panel configured to display an image; a supporting member on a rear surface of the display panel, the supporting member being configured to support the display panel; at least one sound generating device on the rear surface of the display panel, the at least one sound generating device being configured to vibrate the display panel to generate sound; a partition between the display panel and the supporting member, the partition including a first side and a second side vertical to the first side; a first pad in the first side; a second pad in a side facing the first side; and a third pad in the second side, the third pad including a same material as a material of the second pad, wherein the first pad and the second pad include a material differing from a material of the partition, 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 11153688 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of Patent 11153688 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known 
 
Patent 11153688
Instant Application 17114483
1. A display apparatus, comprising: a display panel configured to display an image; a supporting member on a rear surface of the display panel, wherein the supporting member is configured to support the display panel; at least one sound generating device on the rear surface of the display panel, wherein the at least one sound generating device is configured to vibrate the display panel to generate sound; and a partition between the rear surface of the display panel and an upper surface of the supporting member, the partition including a first material and a second material, wherein: the first material is adjacent to the display panel; and the second material is 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16 and 30 of Patent 10698242 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 16 and 30  of Patent 10698242 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 10698242 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 
 
Patent 10698242
Instant Application 17114483
8. A display apparatus, comprising: a display panel configured to emit light, the display panel including a first region, a second region, and a third region; a first sound generation device in at least one of the first region and the second region, the first sound generation device being configured to vibrate the display panel to generate sound; a supporting member configured to support the display panel, the first sound generation device being between the display panel and the supporting member in a cross-section perpendicular to a rear surface of the display panel; a first partition surrounding the first region in a cross-section parallel to the rear surface of the display panel; and a second partition surrounding the second region in the cross-section 

16. The display apparatus of claim 8, further comprising: a second sound generation device, wherein the first and second sound generation devices are respectively in the first and second regions.

23. A display apparatus, comprising: a display panel configured to display an 

30. The display apparatus of claim 23, further comprising: a second sound generation device, wherein the first and second sound generation devices are 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14 and 21 of Patent 11131873 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 14 and 21 of Patent 11131873 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 11131873 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 
 
Patent 11131873
Instant Application 17114483
9. A display apparatus, comprising: a display panel configured to display an image, the display panel including a first region, a second region, a third region, and an outer peripheral edge having a first contour shape in a plan view; a first sound generation device in at least one of the first region and the second region, the first sound generation device being configured to vibrate the display panel to generate sound; a first partition surrounding the first region in the plan view; and a second partition surrounding the second region in the plan view, wherein at least one of the first partition and the second partition is spaced apart from and surrounds the first sound generation device in the plan view, the at least one of the first partition and the 

14. The display apparatus of claim 9, further comprising a second sound generation device, wherein the first and second sound generation devices are 
16. A display apparatus, comprising: a display panel configured to display an image, the display panel including a first region, a second region, a third region between the first region and the second region, and an outer peripheral edge having a first contour shape in a plan view; a first sound generation device in at least one of the first region, the second region, and the third region, the first sound generation device being configured to vibrate the display panel to generate sound; a first partition spaced apart from the first sound generation device and forming at least a portion of an outer perimeter of each of the first region, the second region, and the third region in the plan view, the first partition including: an inner edge at the outer perimeter of at least one of the first region and the second region, the inner edge having a 

21. The display apparatus of claim 16, further comprising a second sound generation device, wherein the first and second sound generation devices are respectively in the first and second regions.



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10595121 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of Patent 10595121 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 10595121 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 10595121
Instant Application 17114483




Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of Patent 11206481 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 9 of Patent 11206481 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 11206481 to achieve the predictable result of increasing the frequency range of the audio output for 
 
Patent 11206481
Instant Application 17114483
1. A display apparatus, comprising: a display panel configured to display an image; a rear cover spaced apart from a rear surface of the display panel; a vibration generating device between the display panel and the rear cover, the vibration generating device being configured to vibrate the display panel; and a partition member between the display panel and the rear cover, the partition member directly contacting the rear surface of the display panel and the rear cover, wherein the vibration generating device comprises: a first sound generating module disposed at a middle region of the rear cover, the first sound generating module being spaced apart from the rear surface of the display 

9. A display apparatus, comprising: a display panel configured to display an image, the display panel comprising: a first region defined at a middle region of the display panel; and a second region defined at any one of a left region and a right region of the display panel; a rear cover spaced apart from a rear surface of the display panel; a first sound generating module in the first region, the first sound generating module being configured to vibrate the display panel, the first sound generating module being spaced apart 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of Patent 10595121 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 16 of Patent 10595121 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts  (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 10595121 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 10595121
Instant Application 17114483
1. A display apparatus, comprising: a display panel displaying an image; a rear cover supporting the display panel; and a vibration generating device vibrating the display panel, wherein the vibration generating device comprises: a first 





Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and 9 of Patent 11206481 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 9 of Patent 11206481 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the 
 
Patent 11206481
Instant Application 17114483
1. A display apparatus, comprising: a display panel configured to display an image; a rear cover spaced apart from a rear surface of the display panel; a vibration generating device between the display panel and the rear cover, the vibration generating device being configured to vibrate the display panel; and a partition member between the display panel and the rear cover, the partition member directly contacting the rear surface of the display panel and the rear cover, wherein the vibration generating device comprises: a first sound generating module disposed at a middle region of the rear cover, the first 

9. A display apparatus, comprising: a display panel configured to display an image, the display panel comprising: a first region defined at a middle region of the display panel; and a second region defined at any one of a left region and a right region of the display panel; a rear cover spaced apart from a rear surface of the display panel; a first sound generating module in the first region, the first sound generating module being configured to 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of Patent 10681441 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 7 of Patent 10681441  (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 10681441 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 10681441
Instant Application 17114483
1. A display apparatus, comprising: a display panel configured to display an image; a supporting member on a rear surface of the display panel; at least one 

7. A display apparatus, comprising: a display panel configured to display an image; at least one supporting member on a rear surface of the display panel; at 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of Patent 10966009 in  (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 10966009 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 10966009
Instant Application 17114483
1. A display apparatus, comprising: a display panel configured to display an 

11. A display apparatus, comprising: a display panel configured to display an image; at least one supporting member 



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of Patent 10754372 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 19 of Patent 10754372 anticipates all  (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 10754372 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 10754372
Instant Application 17114483
11. A display apparatus, comprising: a display panel configured to display an image, the display panel comprising: a first region; a second region; and a third 

19. The display apparatus of claim 11, wherein at least one sound generation device or a pair of sound generation devices is in each of the first region and the second region.



Claims 35-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 28 of Patent 10915138 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 28 of Patent 10915138 anticipates all  (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of Patent 10915138 to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. Dependent claims 37-52, 54-64 are obvious variants of the Patented claims in view of Ko and are also rejected under obviousness double patenting.
 
Patent 10915138
Instant Application 17114483
16. A display apparatus, comprising: a display panel configured to display an image, the display panel comprising: a first region; a second region; and a third 

28. The display apparatus of claim 16, wherein: sound having a middle-high-pitched sound band is generated in each of the first region and the second region; 



Claims 35-64 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 56 of copending application 17133882 in view of Ko (US 2009/0034758).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 56 of copending application 17133882 anticipates all the limitations in the claims 35 and 53 of instant application except for one or more first members and one or more second members in the third region, one or more pad parts in each of the first and the second region, wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region. Ko teaches one or more first members and one or more second members in the third region (Ko figure 7, woofers 105) and one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ko to improve the known display apparatus of copending application to achieve the predictable result of increasing the frequency range of the audio output for enhanced audio experience. 
 
Copending application 17133882
Instant Application 17114483
45. A display apparatus, comprising: a display panel configured to display an image, the display panel comprising: a first region; a second region; and a third region; at least one supporting member on a rear surface of the display panel; at least one sound generation device configured to vibrate the display panel to generate sound, the at least one sound generation device being in at least one of: the first region, the second region, and the third region; and a wiring between the display panel and the at least one supporting member, the wiring being configured to transfer a signal to the at least one sound generation device, wherein the at least one supporting member comprises: a first supporting member comprising a hole, and a second 

56. The display apparatus of claim 45, wherein: sound having a middle-high-pitched sound band is generated in each of the first region and the second region; and sound having a low-pitched sound band is generated in the third region.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-37 are rejected because claim 36 recites the limitation "a second partition" and “a third partition.”  There is insufficient antecedent basis for this limitation in the claim. The limitations was not preceded by a first partition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 2009/0034758).
 
Regarding claim 35, Ko teaches A display apparatus, comprising: a display panel configured to display an image (Ko figure 1 and ¶0032, display device 1), the display panel comprising: a first region; a second region; and a third region (Ko figure 1); one or more sound generation devices on a rear surface of the display panel (Ko figure 2 and ¶0032 “plurality of exciters 4 (also known as transducers) fixed to the rear surface of the resonating plate 3, a rear surface of resonating plate can be considered a rear surface of the display panel. See also figure 8, exciters 110 directly , the one or more sound generation devices being configured to vibrate the display panel to generate sound (Ko ¶0058); and one or more first members and one or more second members in the third region (Ko figure 7, woofers 105), wherein one of the one or more sound generation devices is in the first region, and wherein another of the one or more sound generation devices is in the second region ( Ko figures 1-2, each exciter 4 is in a different region).

 	Regarding claim 36, Ko teaches a second partition between the first region and the third region (Ko figure 7, portion of display module 102 partitions the region of left exciters 110 from region of subwoofer 105); and a third partition between the second region and the third region (Ko figure 7, another portion of display module 102 partitions the region of right exciters 110 from region of subwoofer 105), wherein the one or more first members are on at least one side of the second partition and the one or more second members are on at least one side of the third partition (Ko figure 7, both woofers are on rear side of module 102).

Regarding claim 37, Ko teaches wherein each of the one or more first members and the one or more second members includes a different material from a material of each of the second partition and the third partition (Ko fig 7, Transducers and display modules are made of different materials).



Regarding claim 39, Ko teaches wherein the first partition has a perimeter shape corresponding to a perimeter shape of the display panel (Ko figure 2, the damping pad 5 and the display device 1 are both rectangular).

Regarding claim 40, Ko teaches the first partition includes a first side in a horizontal direction and a second side in a vertical direction; and the first partition further comprises one or more first pad parts on the first side (Ko figure 2, damping pad 5).

Regarding claim 41, Ko teaches wherein the one or more first pad parts extend toward the one or more sound generation devices (Ko figure 2, damping pad 5 extend towards both left and right side of the exciters 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 42-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2009/0034758) in view of Miyata (US 2006/0227981).

Regarding claim 42, Ko does not explicitly teach one or more second pad parts on the second side.

Miyata teaches one or more second pad parts on the second side (Miyata figures 24-25, and ¶0057, buffer materials 17a-17b. Miyata teaches using multiple dampers to mitigate vibrations at different regions, it would have been obvious to split the damper of Ko into multiple pieces).

Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the multiple damper technique of Miyata to split the damper of Ko into multiple pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.



Regarding claim 44, Ko in view of Miyata teaches wherein the first partition comprises a different material from a material of the one or more first pad parts (It would have been obvious to use different material for different pad parts to adjust the frequency components of the vibrations and/or the amount of dampening).

Regarding claim 45, Ko in view of Miyata teaches one or more third pad parts on a third side opposite the first side (Miyata figures 24-25, and ¶0057, buffer materials 17a-17b. Miyata teaches using multiple dampers to mitigate vibrations at different regions, it would have been obvious to split the damper of Ko into multiple pieces).

Regarding claim 46, Ko in view of Miyata teaches wherein one of the one or more first pad parts and one of the one or more third pad parts extend toward each other (Miyata figures 24-25, and ¶0057, buffer materials 17a-17b. Miyata teaches using multiple dampers to mitigate vibrations at different regions, it would have been obvious to split the damper of Ko into multiple pieces), with one of the one or more sound generation devices therebetween (Ko figure 15).

Regarding claim 47, Ko in view of Miyata teaches one or more fourth pad parts (Miyata figures 24-25, and ¶0057, buffer materials 17a-17b. Miyata teaches using 

Regarding claim 48, Ko in view of Miyata teaches wherein the one or more second pad parts comprise a same material as a material of the one or more fourth pad parts (Miyata ¶0165, “PORON”).

Regarding claim 49, Ko in view of Miyata teaches wherein one of the one or more second pad parts and one of the one or more fourth pad parts extend toward each other, with one of the one or more sound generation devices therebetween (Miyata figures 24-25, and ¶0057, buffer materials 17a-17b. Miyata teaches using multiple dampers to mitigate vibrations at different regions, it would have been obvious to split the damper of Ko into multiple pieces).

Regarding claim 50, Ko in view of Miyata teaches wherein one or more of the one or more first members and one or more second members (Ko figure 7, woofers 105) are disposed between the one or more second pad parts and the one or more fourth pad parts (Ko figure 7, damper 103. Miyata ¶0165 also teaches damping materials between the LC panel from the vibrator and vibrating frame. It would be obvious to implement dampening material between the front panel 101 and display module 102 of Ko using the technique of Miyata).



Regarding claim 52, Ko in view of Miyata teaches wherein each of the one or more first members and one or more second members comprises a same material as a material of the one or more first pad parts (Ko figure 7, it would be obvious to implement vibration dampening material between the woofers 105 and the display module 102 as taught by Miyata ¶0165).

Regarding claim 53, Ko teaches A display apparatus, comprising: a display panel configured to display an image (Ko figure 1 and ¶0032, display device 1 or the front panel 2 + display module 6), the display panel comprising: a first region; a second region; and a third region (Ko figure 1); two or more sound generation devices comprising: a first sound generation device in the first region (Ko figure 1, exciters 4 on left); and a second sound generation device in the second region (Ko figure 1, exciters 4 on right); one or more pad parts in each of the first region and the second region (Ko figure 2, damping pad 5 extends from left to right of the display device); and one or more members in the third region (Ko figure 7, woofers 105, damping pad 7).

Miyata further teaches one or more pad parts in each of the first region and the second region (Miyata figures 24-25, and ¶0057, buffer materials 17a-17b. Miyata 

Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the multiple damper technique of Miyata to split the damper of Ko into multiple pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.

Regarding claim 54, Ko in view of Miyata teaches wherein the one or more members comprise a same material as a material of the one or more pad parts (Ko figure 2, 5 and 7 are both damping pads).

Regarding claim 55, Ko in view of Miyata teaches a supporting member on a rear surface of the display panel (Ko figure 2, back cover 8); and a first partition between the display panel and the supporting member (Ko figure 2, damping pad 7), the first partition having a first side in a horizontal direction and a second side in a vertical direction (Ko figure 2, damping pad 7), and wherein the one or more pad parts include one or more first pad parts on the first side (Ko figure 2, damping pad 5 extends from left to right of the display device).

Regarding claim 56, Ko in view of Miyata teaches one or more second pad parts on the second side; one or more third pad parts on a third side opposite the first side; 

Regarding claim 57, Ko in view of Miyata teaches wherein one of the one or more first pad parts, one of the one or more third pad parts, and one of the two or more sound generation devices are disposed along a same line (Ko figure 2, damping pads 5 and 7 all overlap on the same line as the exciters 4 on the bottom of the display device 1).

Regarding claim 58, Ko in view of Miyata teaches wherein the one or more first pad parts comprise a same material as a material of at least one of: the one or more second pad parts, the one or more third pad parts, and the one or more fourth pad parts (Miyata ¶0165, “PORON”).

Regarding claim 59, Ko in view of Miyata teaches wherein the first partition has a perimeter shape corresponding to a perimeter shape of the display panel (Ko figure 2, damping pad 7 and the frame 2 are the same shape).

Regarding claim 60, Ko in view of Miyata teaches wherein the one or more pad parts comprise a different material from a material of the first partition (It would have been obvious to use different material for different pad parts to adjust the frequency components of the vibrations and/or the amount of dampening).

Regarding claim 61, Ko in view of Miyata teaches a second partition between the first region and the third region (Ko figure 7, left half of display module 102); and a third partition between the second region and the third region (Ko figure 7, right half of display module 102), wherein the one or more members include one or more first members on at least one side of the second partition and one or more second members on at least one side of the third partition (Ko figure 7, woofers 105 on both side of display module 102).

Regarding claim 62, Ko in view of Miyata teaches wherein the first partition, the second partition, and the third partition comprise a same material (Ko figure 7, it would be obvious to implement vibration dampening material between the woofers 105 and the display module 102 as taught by Miyata ¶0165).

Regarding claim 63, Ko in view of Miyata teaches wherein the first partition (It would have been obvious to use different material for different pad parts to adjust the frequency components of the vibrations and/or the amount of dampening), the second partition, and the third partition comprise a different material from a material of the one or more pad parts (Ko figure 7, Display module 102 is made of different material than damping materials).

Regarding claim 64, Ko in view of Miyata teaches wherein the first partition (Ko figure 7, damping pads 7), the second partition (Ko figure 7, display module 102), and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652